Case 1:19-cv-00755-TFM-MU Document 12 Filed 03/27/20 Page 1 of 1                        PageID #: 58




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 LOTTIE THOMPSON-GROVES,                       :
                                               :
                Plaintiff,                     :
                                               :
 v.                                            :       CIVIL ACT. NO. 1:19-cv-755-TFM-MU
                                               :
 MABO INVESTMENTS, LLC,                        :
                                               :
                Defendant.                     :

                                              ORDER

        Pending before the court is Plaintiff’s Notice of Dismissal. Doc. 11, filed March 26, 2020.

 Plaintiff requests the Court dismiss with prejudice her claims against Defendant pursuant to Fed.

 R. Civ. P. 41(a)(1)(A)(i). Id. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

 the action without an order of the court “by filing a notice of dismissal before the opposing party

 serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

 who have appeared.” FED. R. CIV. P. 41(a)(1)(A).

        As of the date of this order, Defendant has neither filed an answer nor a motion for

 summary judgment. Consequently, by operation of Fed. R. Civ. P. 41(a)(1)(A)(i), this action has

 been dismissed in accordance with Plaintiff’s notice. Therefore, the claims in this case are

 dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

        The Clerk of Court is DIRECTED to close this case.

        DONE and ORDERED this 27th day of March 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
